NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT



WILLIAM J. MILNE,                               )
                                                )
              Appellant,                        )
                                                )
v.                                              )      Case No. 2D17-311
                                                )
STATE OF FLORIDA,                               )
                                                )
              Appellee.                         )
                                                )

Opinion filed October 24, 2018.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Howard L. Dimmig, II, Public Defender, and
Julius J. Aulisio, Assistant Public Defender,
Bartow, for Appellant.

William J. Milne, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, and SALARIO, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE
Concur.